OPINION OF THE COURT
Per Curiam.
*40On September 25, 2007, the respondent pleaded guilty before the Honorable Abraham Gerges, in the Supreme Court, Kings County, to one count of falsifying business records in the first degree, in violation of Penal Law § 175.10, a class E felony. On November 14, 2007, he was sentenced to time served, and directed to pay a mandatory surcharge in the sum of $250, a crime victim’s fee in the sum of $20, and the sum of $50 for DNA testing. The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) moves pursuant to Judiciary Law § 90 (4) (b) to strike the respondent’s name from the roll of attorneys based upon his felony conviction.
By virtue of his felony conviction upon his entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on September 25, 2007. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Mastro, Rivera, Spolzino and Dillon, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Gary S. Shaw, admitted as Gary Stuart Shaw, is disbarred, effective September 25, 2007, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Gary S. Shaw, admitted as Gary Stuart Shaw, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys {see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Gary S. Shaw, admitted as Gary Stuart Shaw, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Gary S. Shaw, admitted as Gary Stuart Shaw, has been issued a secure pass by the Of*41fice of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).